                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: BETH ANN DEL TORO                              : CHAPTER 13
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         BETH ANN DEL TORO                            :
            Respondent(s)                             : CASE NO. 5-19-bk-05034


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

                AND NOW, this 22nd day of January, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Lines 9b and 34 because the home is to be surrendered.

              2. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                     a. Clarification of vesting of property.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:


                                              /s/Charles J. DeHart, III
                                              Standing Chapter 13 Trustee
                                              8125 Adams Drive, Suite A
                                              Hummelstown, PA 17036
Case 5:19-bk-05034-RNO                        (717) 566-6097
                                Doc 20 Filed 01/22/20     Entered 01/22/20 12:18:23          Desc
                                Main Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 22nd day of January, 2020, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Vincent Rubino, Esquire
712 Monroe Street
P.O. Box 511
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:19-bk-05034-RNO         Doc 20 Filed 01/22/20 Entered 01/22/20 12:18:23                Desc
                               Main Document    Page 2 of 2
